Citation Nr: 1540281	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left upper arm condition as secondary to a low back disability.

2.  Entitlement to service connection for a urinary condition as secondary to a low back disability.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right knee condition as secondary to a low back disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability following VA treatment.

6.  Entitlement to a disability rating in excess of 40 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007, May 2008, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2012, the Board remanded all of the Veteran's claims for further development - except for his claim for compensation under 38 U.S.C.A. § 1151, which claim was recently appealed to the Board in December 2014.  The remanded matters are now returned to the Board for further review.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In response to a clarification request from the Board, the Veteran's attorney requested either a Travel Board hearing or videoconference hearing, whichever could be scheduled on the earliest date.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the Board will remand these matters to the RO so that the Veteran may be afforded the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Board hearing at the Newark, New Jersey RO before a Veterans Law Judge.  The Veteran should be scheduled for either a videoconference or Travel Board hearing depending on which can be scheduled at the earliest date.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

